Citation Nr: 1546573	
Decision Date: 11/03/15    Archive Date: 11/10/15

DOCKET NO.  11-19 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an increased initial evaluation for posttraumatic stress disorder (PTSD), evaluated 30 percent prior to September 5, 2012 and as 70 percent disabling thereafter.

2.  Entitlement to a total rating on the basis of individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, appellant's spouse


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran had active service from March 1951 to March 1953.

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a July 2010 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA). The Veteran appealed the issue of entitlement to an initial evaluation in excess of 30 percent.  In June 2012 and September 2013, the Board remanded the claim for additional development.  In January 2014, the Appeals Management Center (AMC) granted the claim, to the extent that it increased the Veteran's evaluation to 70 percent, with an effective date of September 5, 2012.  

In April 2014, the Board denied the claim.  The appellant appealed to the U.S. Court of Appeals for Veterans Claims (Court).  In July 2014, while his case was pending at the Court, the VA's Office of General Counsel and appellant's representative filed a Joint Motion requesting that the Court vacate the Board's April 2014 decision.  That same month, the Court issued an Order vacating the April 2014 Board decision.  

The Veteran testified at a Board videoconference hearing in March 2012
before a Veterans Law Judge who is no longer with the Board (he retired).  A transcript of this hearing is of record.  In July 2015, the appellant was notified that he is entitled to another hearing.  See 38 U.S.C.A. § 7107(c)  (West 2002).  In a statement, received in August 2015, the appellant stated that he did not desire another hearing.  The undersigned has reviewed this transcript. 

As noted in the June 2012, September 2013, and April 2014 Board remands/decision, the issue of an earlier effective date for service connection for PTSD has been raised by the record.  See March 2012 videoconference hearing transcript and May 2012 Written Brief Presentation.  In addition, in the May 2012 Written Brief Presentation, the Veteran's representative refers to "the 2009 denial for several claimed limb conditions" which was "clear and unmistakable error."  These matters have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  

Therefore, the Board does not have jurisdiction over these matters and they are, again, referred to the AOJ for appropriate action.  

In a written statement, received in August 2015, the Veteran and his representative have indicated that previous RO decisions, dated as between 1954 and 1956, as well as an August 1996 Board decision, which denied service connection for a neuropsychiatric disorder, were based on clear and unmistakable error.  It is argued that the Veteran was hospitalized for psychiatric symptoms between 1954 and 1955, and that VA failed in its duty to assist.  

However, the RO's rating decisions were subsumed by the Board's August 1966 decision, and they are therefore not properly the subject of a CUE claim.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1104 (2015).  

In addition, neither the Veteran nor his representative have presented any argument as to the basis for a CUE claim other than a mere disagreement with how the facts of the case were weighed, or that VA failed in its duty to assist, and neither of these allegations is a valid basis for a CUE claim.  Luallen v. Brown, 8 Vet. App. 92, 96 (1995); Caffrey v. Brown, 6 Vet. App. 377, 384 (1994); Counts v. Brown, 6 Vet. App. 473, 480 (1994).  A claim of CUE must be pled with specificity.  Andre v. West, 14 Vet. App. 7, 10 (2000), aff'd sub nom, Andre v. Principi, 301 F.3d 1354 (Fed. Cir. 2002).  Accordingly, a viable CUE claim has not been presented, at this time.  In this regard, it is important for the Veteran to understand that if the Board did accept this as a claim of CUE of a prior Board decision, at this time, based on the fact that the Veteran and his representative have not pled this claim with and specificity the claim would be denied.  The Veteran and his representative are advised that they may file a CUE claim based on the Board's August 1966 decision should they identify sufficient grounds and file such a claim, specifically with the Board, which will then be fully addressed by the Board.  Until then, there is no other issue before the Board at this time.  

This appeal was processed using the VBMS and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Prior to October 18, 2011, the Veteran's service-connected PTSD is shown to have been productive of symptoms that included nightmares, sleep disturbance, irritability, depression, and flashbacks, but not occupational and social impairment with reduced reliability and productivity.

2.  As of October 18, 2011, the medical evidence establishes that the Veteran's service-connected acquired psychiatric disability demonstrates an overall disability picture of total occupational and social impairment.

3.  The Veteran's service-connected disability, PTSD, renders him unable to obtain and maintain substantially gainful employment.


CONCLUSIONS OF LAW

1.  Prior to October 18, 2011, the criteria for an initial evaluation in excess of 30 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.130, Diagnostic Code 9411 (2015).

2.  As of October 18, 2011, the criteria for a 100 percent rating for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2015).

3.  The criteria for TDIU have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.1, 4.3, 4.16(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Initial Evaluation

The Veteran asserts that he is entitled to an increased initial evaluation for his service-connected PTSD, currently evaluated as 30 percent disabling prior to September 5, 2012, and as 70 percent disabling thereafter.  During his March 2012 videoconference hearing, it was argued that an increased rating for PTSD was warranted because he has cognitive and emotional impairment, irrational or impaired thinking, impaired judgment and increased nightmares.  It was also reported that the Veteran has obsessive-compulsive behaviors, hypervigilance and panic attacks.  The Veteran reported experiencing nightmares, intrusive thoughts, panic attacks, explosive anger, unprovoked irritability and difficulty coping with stressful situations.  He also reported that his relationship with his family at home (his wife, son and adopted niece and nephew) sometimes gets a little rough. He reported sleeping 3 to 4 hours per night.  The Veteran reported not having much social interaction and preferring to stay at home by himself.  He denied suicidal ideation.  The Veteran's spouse also testified that his symptoms had become worse and that he has problems speaking and expressing his emotions so that people understand him.  She also reported that his short-term memory has become worse and he has become hyperactive (obsessive-compulsive).  The Veteran's spouse testified that he becomes disoriented to time or place, and that he forgets names.

With regard to the history of the disability in issue, the Veteran's service records show that he served in the Republic of Korea with the Army, and that his awards include the Combat Infantryman Badge, and the Korean Service Medal with three bronze service stars.  There is no record of treatment for psychiatric symptoms during service, however, the Veteran has reported hospitalization during service for psychiatric symptoms.  See e.g., Veteran's appeal VA Form 9.  Following service, between November 1954 and July 1955, he was hospitalized by VA for hypertension, and psychoneurosis, anxiety reaction.  The final relevant diagnosis was schizophrenic reaction, chronic, undifferentiated type.  His level of incapacity was characterized as "moderate."  Between September and October of 1956, he was hospitalized for a psychophysiological gastrointestinal disorder, and an anxiety reaction.  An April 1968 private report noted ongoing psychiatric symptoms, and contained a diagnosis of schizophrenic reaction, chronic, undifferentiated type.  Reports, dated in 1970, noted anxiety.  See 38 C.F.R. § 4.1 (2015).

In July 2010, the RO granted service connection for PTSD, evaluated as 30 percent disabling, with an effective date of February 10, 2010.  The Veteran appealed the issue of entitlement to an initial evaluation in excess of 30 percent for PTSD.  In January 2014, the AMC granted the claim, to the extent that it assigned a 70 percent evaluation, with an effective date of September 5, 2012.  Since this increase did not constitute a full grant of the benefit sought, the initial increased evaluation issue remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

The Veteran is appealing the original assignment of a disability evaluation following an award of service connection.  In such a case it is not the present level of disability which is of primary importance, but rather the entire period is to be considered to ensure that consideration is given to the possibility of staged ratings; that is, separate ratings for separate periods of time based on the facts found.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Disability evaluations are determined by comparing the veteran's present symptomatology with the criteria set forth in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § Part 4 (2015).  Higher ratings are assigned if the disability more nearly approximates the criteria for that rating; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence the benefit of the doubt is to be resolved in the veteran's favor.  38 U.S.C.A. § 5107(b).  

The RO has evaluated the Veteran's PTSD under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411. 

Under 38 C.F.R. § 4.130, DC 9411, a 30 percent disability evaluation is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). 

Under 38 C.F.R. § 4.130, DC 9411, a 50 percent rating is warranted where the disorder is manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks (more than once a week); difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id. 

Under 38 C.F.R. § 4.130, DC 9411, a 70 percent rating is warranted where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: Suicidal ideations; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships. 

Under 38 C.F.R. § 4.130, DC 9411, a 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 

The Global Assessment of Functioning (GAF) scale is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed. 1994); see also 70 Fed. Reg. 45,093 (Aug. 4, 2014) (updating 38 C.F.R. Parts 3 and 4, including 38 C.F.R. § 4.125, to conform to the DSM-5, and stating that the Secretary did not intend for the provisions of this interim final rule to apply to claims that have been certified for appeal to the Board of Veterans' Appeals or are pending before the Board of Veterans' Appeals, the United States Court of Appeals for Veterans Claims, or the United States Court of Appeals for the Federal Circuit). 

GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  GAF scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  See Quick Reference to the Diagnostic Criteria from DSM-IV at 47 (American Psychiatric Association 1994) ("QRDC DSM-IV"). 

Although some of the Veteran's recorded symptoms are not specifically provided for in the ratings schedule (e.g., such symptoms as nightmares), the symptoms listed at 38 C.F.R. § 4.130 are not an exclusive or exhaustive list of symptomatology which may be considered for a higher rating claim.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

Although the Veteran's symptomatology is the primary consideration, the Veteran's level of impairment must be in "most areas" applicable to the relevant percentage rating criteria.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  

As an initial matter, in its April 2014 decision, the Board stated, "Although the record shows that the Veteran began having significant cognitive deficits and problems speaking and expressing his emotions so that people understand him, these symptoms developed after an October 2011 motor vehicle accident and have been attributed to his cognitive disorder as a result of the motor vehicle accident." 

The claims file includes an addendum from the April 2012 VA examiner, dated in November 2013, to the effect that all of the Veteran's symptoms noted in the April 2012 examination report, to include "concentration and memory issues," are a result of the Veteran's PTSD.  

A review of the Joint Motion shows that it was agreed that the Board had failed to provide an adequate statement of reasons and bases for its finding that the Veteran's cognitive symptoms were attributable to his motor vehicle accident in October 2011, and not his PTSD.  The Joint Motion states, "With no medical evidence to support the finding that Appellant's cognitive symptoms were not a result of his PTSD, the parties agree that the Board should have attributed these symptoms to PTSD."  In view of the foregoing, the Board has not attempted to dissociate any of the Veteran's cognitive symptoms from his PTSD.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

With regard to the medical evidence, it was summarized in the Board's April 2014 decision, and those summaries are largely repeated herein.  

A.  Prior to October 18, 2011

Overall, VA progress notes tend to show that on mental status examination, he was alert and oriented times 4 0i.e., to (person, place, time, and situation), cooperative, and that he made good eye contact, exhibited good grooming and had good hygiene.  Psychomotor activity was WNL (within normal limits).  Speech had normal rate, volume and prosody.  Cognition was grossly intact.  Thought process was coherent and goal directed.  The Veteran had no delusions or hallucinations.  He denied suicidal and homicidal ideations.  His mood was slightly depressed and affect was appropriate.  See e.g., VA progress notes, dated in June 2010, June, July and September of 2011.  With regard to more specific findings, in May 2010, the Veteran complained of flashbacks.  The assessment notes PTSD with depression and anxiety.  A June 2010 psychiatry assessment notes that the Veteran reported symptoms of flashbacks twice per month, nightmares once per month, depression, decreased energy and sleep, and feeling anxious and on edge.  The diagnosis was PTSD and a GAF score of 55 was assigned.  A subsequent June 2010 psychiatric assessment notes that the Veteran complained of feeling hopeless and helpless, guilty and worthless, and having episodes of tearfulness.  He stated that he was retired.  It was noted that he had been married since 1981.  The diagnoses were PTSD with dysthymia, and anxiety.  A GAF score of 51 was assigned.  In July 2010, he started a course of outpatient treatment for psychiatric symptoms.  He was noted to have sleep disturbances and anxiety.  It was noted that he slept four to five hours per night.  He denied suicidal or homicidal ideation.  The Veteran rated his anxiety level at 8 or 9 on a scale of 1 to 10 (10 being the worst) and reported averaging 4-5 hours of disrupted sleep.  A GAF score of 55 was assigned.

On June 2010 VA examination, the Veteran reported being married twice, from 1959 to 1970, and from 1981 to the present.  He reported current psychosocial stressors of having to raise his adolescent niece and nephew and worrying about his adult son.  The Veteran retired in 1994, after working with the Ford Motor Company for 28 years.  He stated that he has been depressed consistently since his deployment to Korea and that he has always been irritable, angry, had difficulty sleeping, and experienced frequent flashbacks since discharge.  The Veteran reported having no close friends other than a network of social acquaintances from church.  The Veteran also reported a severe level of anxiety, markedly lost interest in in free time activities, feelings of detachment or estrangement and feeling as if his ability to experience a whole range of emotions has been somewhat curtailed. 

On examination, the Veteran was alert and oriented to all spheres, was neatly attired and appropriately groomed.  Eye contact was good and mood and affect were unremarkable.  The Veteran was cooperative, his thoughts were generally logical and well organized and his speech/thought content suggested no abnormality.  He needed some time to process questions but there were no gross signs of cognitive impairment.  Speech was at a normal rate but low volume.  He reported no history of suicidal thought/intents.  The examiner noted a mild-moderate level of depression with some symptoms of self-criticalness, changes in sleep pattern, self-dislike, agitation, loss of energy, fatigue and difficulty concentrating. Irritability or outbursts of anger and hypervigilance were also noted. The diagnosis was PTSD with associated depression.  The Veteran was noted to have functioned "fairly well occupationally, reporting no problems maintaining employment."  The impact on his functioning was characterized as mostly emotional and somewhat social,"  The examiner noted mild-moderate level of depression and mild-moderate level of anxiety related to PTSD. The GAF score was 55. 

VA treatment reports show continued mental health treatment in 2011 with GAF scores of 55 in May 2011, and 51 in June and July of 2011, and 55 in September 2011. 

The Board finds that prior to October 18, 2011, an initial evaluation in excess of 30 percent is not warranted.  The Veteran's symptoms are not sufficiently severe to have resulted in occupational and social impairment with reduced reliability and productivity, and the Board has determined that the preponderance of the evidence shows that the Veteran's PTSD more closely resembles the criteria for not more than an initial 30 percent rating.  The VA progress notes show that he was alert and oriented to person, time, place and situation, with good grooming and hygiene, normal speech, that his cognition was grossly intact, and that his thought process was coherent and goal-directed.  There is no evidence of delusions, hallucinations, or suicidal or homicidal ideation.  The June 2010 VA examination report contains similar findings.  That report notes that the Veteran was alert and oriented to all spheres.  Although he had no real close friends, he socialized with a network of people at his church.  Although his wife helped him, he had no problems with meeting the tasks of daily living.  He was neatly attired and appropriately groomed.  The Veteran's thoughts were generally logical and well-organized.  His speech/thought content suggested no abnormality.  Speech was at a normal rate but low volume.  He reported no history of suicidal thought/intents.  The examiner characterized the Veteran's depression and anxiety from his PTSD as "mild to moderate."  Overall, the Veteran's GAF scores have ranged between 51 and 55.  This is evidence of no more than moderate symptoms.  See QRDC DSM-IV.  

In summary, prior to October 18, 2011, there is insufficient evidence of such symptoms as flattened affect, circumstantial, circumlocutory, or stereotyped speech, panic attacks, difficulty in understanding complex commands, impairment of short- and long-term memory, impaired judgment, impaired abstract thinking, disturbances of motivation and mood, or difficulty in establishing and maintaining effective work and social relationships, nor are the other PTSD symptoms shown to have resulted in such impairment.  The Veteran retired in 1994 after 28 years with the same employer.  The June 2010 VA examination report shows that the Veteran was noted to have functioned "fairly well occupationally, reporting no problems maintaining employment."  The impact on his functioning was characterized as mostly emotional and somewhat social."  See 38 C.F.R. § 4.126(b) (when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment).  The Board has considered the language in the Joint Motion concerning cognitive symptoms, however, these are not shown to have been sufficiently severe to warrant an increased evaluation.  

In this regard, the VA progress notes tend to show that his cognition was grossly intact, and the June 2010 VA examination report shows that the examiner stated that although the Veteran needed some time to process questions, "there were no gross signs of cognitive impairment."  The Board therefore finds that the Veteran's symptoms are not of such severity to approximate, or more nearly approximate, the criteria for an initial evaluation in excess of 30 percent under DC 9411 prior to October 18, 2011.  See 38 C.F.R. § 4.7; Vazquez-Claudio.

B.  As of October 18, 2011

The Veteran was involved in a motor vehicle accident on October 18, 2011, in which he sustained a very large isodense subdural hematoma in the left hemisphere.  In December 2011, he underwent a left craniotomy and evacuation of subdural hematoma.  He was subsequently noted to have had a stroke.  In January 2012, he was noted to have right hemiparesis, aphasia, dysarthria and dysphagia, all secondary to subdural hematoma and craniotomy, fluctuating mental status, and encephalopathy.  His fluctuating mental status was attributed to seizures, preexistent dementia and cerebral vasospasm.  Thereafter he was noted to have significant cognitive deficits.  A March 2012 VA treatment report notes that the Veteran was noted to be disoriented to time and place.  He had no ability to do serial 7's, was unable to write a sentence, and he wrote numbers on the outside of a clock and put hands on the clock despite being asked to wait.  Overall, his GAF scores have ranged between 45 and 52.  

An April 2012 neuropsychological evaluation report notes that, after his October 2011 MVA, the Veteran was hospitalized for headaches and confusion, and that he was found to have a SDH which was thought to be related to the MVA. He underwent a craniotomy and evaluation of SDH and was reported to have limited insight and short term memory.  The Veteran's neurocognitive test results revealed significant impairment in multiple cognitive domains encompassing function subserved primarily by the anterior/subcortical network.  The executive planning functions were also significantly impaired in that he had severe difficulty effectively planning and executing an approach to a series of progressively more complex mazes.  Secondary verbal memory was impaired, visuospatial memory was severely impaired and language functions were significantly impaired.  In summary, the Veteran appeared to be grossly demented.  

A September 2012 VA examination report notes that the Veteran's psychiatric disorders are manifested by symptoms of depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss (such as forgetting names, directions, or recent events), memory loss for names of close relatives, own occupation, or own name, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or a worklike setting, and suicidal ideation.  The diagnoses were PTSD and cognitive disorder.  A GAF score of 50 was assigned.  The examiner opined that the Veteran had occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking and/or mood as a result of all his mental diagnoses. 

The Board finds that a 100 percent evaluation is warranted as of October 18, 2011.  Although the Veteran was involved in a severe motor vehicle accident in October 2011, which resulted in the need for a craniotomy, with subsequent findings of a stroke, the November 2013 addendum from the April 2012 VA examiner essentially states that all of the Veteran's symptoms noted in the April 2012 examination report, to include "concentration and memory issues," are a result of his PTSD.  There is no other opinion of record on this issue.  The Joint Motion shows that it was agreed that the Board should have attributed the Veteran's cognitive symptoms to his PTSD.  The Board has therefore not attempted to dissociate any of the Veteran's cognitive symptoms from his PTSD.  Forcier v. Nicholson, 19 Vet. App. 414, 425 (2006) (holding that the duty to ensure compliance with the Court's order extends to the terms of the agreement struck by the parties that forms the basis of the joint motion to remand); Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

In summary, the evidence shows that the Veteran has a history of a subdural hematoma with craniotomy,  and a stroke, following an October 18, 2011 motor vehicle accident.  As of that date, he has been shown to have significant deficits in memory, speech, and cognition.  For example, a March 2012 VA treatment report notes that the Veteran was disoriented to time and place, with no ability to do serial 7's, that he was unable to write a sentence, and he wrote numbers on the outside of a clock and put hands on the clock despite being asked to wait.  An April 2012 neuropsychological evaluation report states that he is "grossly demented."  The September 2012 VA examination report states that the Veteran has, inter alia, memory loss for names of close relatives, own occupation, or own name, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including work or a worklike setting.  Although his GAF scores tended to be in the high 40s, or the 50s, and although the September 2012 examiner indicated that his symptoms warranted no more than a 70 percent rating, given the overall findings, the Board finds that, affording the Veteran the benefit of all doubt, that the evidence is at least in equipoise, and that the criteria for a 100 percent rating are shown to have been met as of October 18, 2011.  See Brambley v. Principi, 17 Vet. App. 20, 26 (2003) (indicating that although a GAF scale score may be indicative of a certain level of occupational impairment, it is only one factor in determining an appellant's degree of disability).

C.  Conclusion

Consideration has also been given to whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2015); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the veteran or reasonably raised by the record).  In determining whether an extra-schedular evaluation is for consideration, the Board must first consider whether there is an exceptional or unusual disability picture, which occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must next consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1) (2015); Thun, 22 Vet. App. at 116.

The schedular evaluation in this case is not inadequate.  As an initial matter, as the Board has assigned a 100 percent evaluation as of October 18, 2011, the extraschedular issue is therefore moot as of that date.  For the period prior to October 18, 2011, an evaluation in excess of that currently assigned is provided for certain manifestations of the service-connected disability on appeal, which have been discussed.  The evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disability, as the criteria assess the level of occupational impairment attributable to the Veteran's symptoms, and the level of functioning.  In short, there is nothing exceptional or unusual about the Veteran's disability because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115. 

With respect to the second Thun element, the evidence does not suggest that any of the "related factors" are present.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 4.15).  In this case, the June 2010 VA examination report shows that the Veteran was noted to have functioned "fairly well occupationally, reporting no problems maintaining employment."  The impact on his functioning was characterized as mostly emotional and somewhat social."  Although the Board has granted a TDIU, infra, the Court has recognized that, "the effect of a service-connected disability appears to be measured differently for purposes of extra-schedular consideration under 38 C.F.R. § 3.321(b)(1)  ... [than] for purposes of a TDIU claim under 38 C.F.R. § 4.16."  Kellar v. Brown, 6 Vet. App. 157, 162 (1994).  While the former regulatory provision requires evidence of a marked interference with employment, the latter requires evidence of unemployability.  Id.  Here, the Veteran has apparently not worked since 1994, at which time he retired after 28 years with the same employer.  There is no evidence to show that the Veteran's PTSD was productive of a marked interference with his employment.  In addition, his PTSD symptoms are not shown to have resulted in any hospitalization during the time period in issue.  The Board finds, therefore, that the Veteran's service-connected disability in issue is not shown to have resulted in marked interference with employment or frequent periods of hospitalization.  38 C.F.R. § 3.321(b)(1).  Thus, even if his disability picture was exceptional or unusual, referral would not be warranted.   

The Board acknowledges that the Veteran is competent to report symptoms of his psychiatric disability.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465 (1994).  Additionally, he is credible in his reports of symptoms and their effect on his activities.  He is not however competent to identify a specific level of disability of his disability according to the appropriate diagnostic code.  Such competent evidence concerning the nature and extent of the Veteran's service-connected psychiatric disability has been provided by medical professionals who have examined him.  The medical findings directly address the criteria under which this disability is evaluated.  The Board finds these records to be the most probative evidence of record, and therefore they are accorded greater weight than the Veteran's conclusions regarding increased symptomatology.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991).

In deciding the Veteran's claim, the Board has considered the determination in Fenderson, and whether the Veteran is entitled to an increased evaluation for separate periods based on the facts found during the appeal period.  As noted above, the Board does not find evidence that the Veteran's evaluation should be increased for any other separate period based on the facts found during the whole appeal period, other than as noted.  The evidence of record supports the conclusion that the Veteran is not entitled to increased compensation during any time within the appeal period, other than as noted.  The Board therefore finds that the evidence is insufficient to show that the Veteran had a worsening of the disability on appeal such that an increased rating is warranted, other than as noted.  

II.  TDIU

The next issue is somewhat complex:  In July 2013, the RO determined that the Veteran is not competent to handle the disbursement of VA funds.  38 U.S.C.A. §§ 501(a), 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.353 (2015).  In January 2014, the AMC determined that the issue of entitlement to a TDIU had been raised.  As determined in Part I, the Veteran's rating for service-connected disability is 100 percent, i.e., he has been awarded a 100 percent disabling for PTSD, see 38 C.F.R. § 4.25 (2015), and he accordingly meets the schedular criteria for a TDIU under 38 C.F.R. § 4.16(a).  Under the circumstances, the issue of entitlement to a TDIU has been raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009), citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  The question remaining is whether the Veteran is unable to secure and follow a substantially gainful occupation due to his service-connected disability. 

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, the disability shall be ratable at 60 percent or more.  If there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  If the schedular rating is less than 100 percent, the issue of unemployability must be determined without regard to the advancing age of the veteran.  38 C.F.R. §§ 3.341(a), 4.19.  Factors to be considered are the veteran's education, employment history and vocational attainment.  Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).

Being unable to maintain substantially gainful employment is not the same as being 100 percent disabled.  "While the term 'substantially gainful occupation' may not set a clear numerical standard for determining TDIU, it does indicate an amount less than 100 percent."  Roberson v. Principi, 251 F.3d 1378 (Fed Cir. 2001).

Thus, although the Board has granted a 100 percent schedular rating for service-connected PTSD, under the law this does not appear preclude consideration of a simultaneous TDIU rating.  

In Bradley v. Peake, 22 Vet. App. 280, 294 (2008), the Court determined that a separate TDIU rating predicated on one disability (although perhaps not ratable at the schedular 100 percent level) when considered together with another disability separately rated at 60 percent or more could warrant special monthly compensation under 38 U.S.C.A. § 1114(s).  Thus, the Court reasoned, it might benefit the Veteran to retain the TDIU rating, even where a 100 percent schedular rating has also been granted. 

Because of this holding, VA's General Counsel  has taken action to withdraw VA O.G.C. Prec. Op. No. 6-99, which is contrary to the holding of Bradley.  It appears (although this is not entirely clear) that the Board must address this issue in light of this finding, notwithstanding the unusual factual situation that the Veteran is already at 100 percent.  Further Court determinations may provide more guidance to the Board on this issue. 

The Veteran in this case is severely disabled and the Board wishes to avoid further unneeded litigation in this matter:  To avoid any further delay, the Board finds that a TDIU is warranted.  The Veteran's sole service-connected disability is PTSD, currently evaluated as 100 percent disabling.  The criteria for TDIU on a schedular basis are therefore shown to have been met as of that date. 

In July 2013, the RO determined that the Veteran is not competent to handle the disbursement of VA funds.  As noted in Part I, the evidence shows that the Veteran has a history of a subdural hematoma with craniotomy,  and a stroke, following an October 18, 2011 motor vehicle accident.  As of that date, he has been shown to have significant deficits in memory, speech, and cognition.  An April 2012 neuropsychological evaluation report states that he is "grossly demented."  In this decision, given the state of the evidence and the language in the Joint Motion, the Board has not attempted to dissociate any of the Veteran's cognitive symptoms from his PTSD.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

VA's actions, and this evidence, weigh in favor of the conclusion that the Veteran's PTSD is productive of total social and occupational impairment.  See 38 C.F.R. § 4.130 and the General Rating Formula for Mental Disorders.  The Board therefore finds that the evidence is at least in equipoise, and that affording the Veteran the benefit of all doubt, that TDIU on a schedular basis is warranted.   

Based on these facts, and the 100 percent rating, further litigation or another Board remand is simply not warranted.  The effective date of this award is not before the Board at this time (it must be addressed by the RO in the first instance).


III.  Duties to Notify and Assist

The Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  However, a VCAA notice need not be provided, where, as here, the claim involves an initial increased evaluation, because the VCAA is no longer applicable.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 491 (2006).

The RO also provided assistance to the appellant as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  It appears that all known and available records relevant to the issue on appeal have been obtained and are associated with the Veteran's claims files.  The RO has obtained the Veteran's available service treatment reports, as well as VA and non-VA medical records.  The Veteran has been afforded two VA examinations during the time period on appeal.  

In March 2012, the Veteran was provided an opportunity to set forth his contentions during a hearing before a Veterans Law Judge (VLJ).  In Bryant v. Shinseki, 23 Vet. App. 488   (2010), the U.S. Court of Appeals for Veterans Claims recently held that 38 C.F.R. § 3.103(c)(2)  requires that the RO Decision Review Officer who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

Here, during the March 2012 hearing, the VLJ identified the issue on appeal.  Also, information was solicited regarding the severity of the disability in issue, and the source of his treatment.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim" were also fully explained.  See Bryant, 23 Vet. App. at 497.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2), and that the Board may proceed to adjudicate the claim based on the current record.

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004). 

ORDER

Prior to October 18, 2011, an initial evaluation in excess of 30 percent is denied.

As of October 18, 2011, a rating of 100 percent for PTSD is granted subject to controlling regulations governing the payment of monetary awards. 
 
TDIU is granted, subject to the law and regulations governing the payment of monetary benefits.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


